Exhibit THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE OR OTHER SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE OFFERED, SOLD, ASSIGNED, CONVEYED, TRANSFERRED, PLEDGED, HYPOTHICATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO EFFECTIVE REGISTRATIONS UNDER SUCH LAWS OR PURSUANT TO AN OPINION OF COUNSEL (WHICH COUNSEL AND OPINION SHALL BE REASONABLY SATISFACTORY TO SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC.) THAT THE PROPOSED DISPOSITION MAY BE EFFECTED IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS WITHOUT SUCH REGISTRATIONS. SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. COMMON
